COUNTY FUNDS: USES: TAX FORFEITED LAt'ID SALE: County may purchase motor
vehicles with ta.x forfeited land sales funds. Vehicles must be used exclusively for maintenance and
improvement of tax forfeited lands.

                                                                                                 107b-19
                                                                                      (Cr. Ref. 104b-l 6)
                                          December 18, 1997

Joseph A. Evans
Becker County Attorney
Lincoln Professional-Center
P.O. Box 743
Detroit Lakes, MN 56502

Dear Mr. Evans:

       In your letter to the Office of the Attorney General you set forth the following:

                                                FACTS

       The Becker County Board has appointed a land commissioner and two assistants pursuant to
Minnesota Statute Section 282. I 3 to manage approximately 74,000 acres c; tax forfeited land within
the County. The properties are managed primarily for their production of timber. Annually.
approximately 15,000 cords of stumpage are sold to loggers. Much of the land under management is
located in relatively remote areas where roads are poor and travel difficult.

         Management duties of the land commissioner and his assistants include inspection of timber
growth, cruising timber tracts, marking boundaries, administering timber sales, monitoring logging
operations, employing timber management practices, checking lease sites, inspecting forest roads and
trails, installing and inspecting gates, laying out forest roads and trails, planting seedlings and trees.
brushing road ditches, clearing fallen timber from roads, inspecting buildings, etc. In order to
accomplish these duties, the land commissioner and his assistants have used four-wheel drive pickup
trucks. These trucks provide transportation for the land commissioner and his assistants to travel from
the land commissioner's office at the Becker Countv Courthouse to the various tax forfeited tracts
located in the County. These '1ehiclcs are also used· to transport equipment and materials including
fencing, gates, culverts, chainsaws, hand tools. and other equipment used in maintenance of the
properties and roads and in the planting of seedlings.

        You then ask the following:

                                              Ql.iESTION

       May Becker County purchase rour-wheel Jrive pickups for the use of its land commissioner
and his assistants with monies from the forfeited tax sak fund established under Minnesota Statutes
Section 282.09".'
Joseph A. Evans
Page 2



                                              OPINION

       As qualified below. we answer your question in the affirmative.

        On July I, I 964 the Office of the Attorney General responded to the following question posed
by the Lake County Attorney: "Does the County Board have authority to purchase a motor vehicle for
the use of said (the Lake County) land commissioner and pay for the same from the Tax Forfeited Sale
Fund?" We responded that the Lake County Board did not have authority to purchase a motor vehicle
from the fund. Op. Atty. Gen. I04b-16, July I, 1964. At the time this opinion was issued Minn. Stat.
Section 282.09, subdivision 2 read. in pertinent part, as follows:

               Subd. 2. Forfeited tax sale fund; expenditures. In all counties, from said
       "Forfeited Tax Sale Fund," the authorities duly charged with the execution of the duties
       imposed by sections 282.01 to 282.13, at L'leir discretion, may expend moneys in
       repairing any sewer or water main either inside or outside of any curb line situated alonJ
       any property forfeited to the state for nonpayment of taxes, and to cut down. otherwise
       destroy or eradicate noxious weeds on all tax-forfeited lands."

      However, section 282.09, subdivision 2 was amer:ded in 1967 to expand the purposes for which
money from the fund may be spent and now reads, in pertinent part, as follows:

               Subd. 2. Forfeited tax sale fund; expenditures. In all counties, from said
       "Forfeited Tax Sale Fund," the authorities duly charged with the execution of the duties
       imposed by sections 282.01 to 282.13, at their discretion, may expend moneys in
       repairing any sewer or water main either inside or outside of any curb line situated along
       any property forfeited to th" state for nonpayment of taxes, to acquire and maintain
       equipment used exclusively for the maintenance and improvement oftax-forfeited lands.
       and to cut down, otherwise destroy or eradicate noxious weeds on all tax-forfeited
       lands." See 1967 Minn. Laws Extra Session Chapter 23.

        The 1967 amendment to Section 282.09. in our opinion. now provides Becker County with the
authority to purchase a vehicle �r its land commissioner so long as the vehicle is used exclusivel): for
the maintenance and improvement of tax-forfeited lands. To the extent that Op. Atty. Gen. 104b-16.
July I, 1964 is inconsistent with the opinion it is superseded.

       The facts set forth in your letter indicate that land within th,, county is managed primarily for
the production 01· timber. There!c1re ... maintenance and impnwemem·· of tax-forfeited lands in Beckere
County would. for the most part. involve Jctivitics related to access to. production uL.mJ hanl;;'sting of
timber. \;lost or the management Jutics of the land commissioner described in your letter appear to be
reasonably related to providing access to timber lands (inspecting forest roads and trails. installing and
inspecting �ates. laying out forest roads and trails. brushing road ditches. clearing fallen timber from
roads). production of timber (inspecting timber growth. cruising timber tracts. employing timber
Joseph A. Evans
Page 3


management practices, planting seedlings and trees) or harvesting of timber (marking boundaries,
administering timber sales, monitoring logging operations, checking lease sites). From the facts
presented, however, it is difficult to assess how inspecting buildings might be related to managing tax
forfeited land for production of timber. The important point is that section 282.09, subdivision 2
requires that equipment purchased pursuant to that section be used "exclusively for the maintenance
and improvement" of tax-forfeited property. Thus, each proposed use of the equipment must be
examined to ensure it meets this statutory mandate.

                                                HUBERT H. HUMPHREY III
                                                Attorney General




                                                LEROY C. PADDOCK
                                                Assistant Attorney General


AG:89328 vi